Exhibit 10.3




PROMISSORY NOTE
15 October 2010



DEBTOR
Encorium Group, Inc.
 
(hereinafter “Debtor”)
   
CREDITOR
Ilari Koskelo
 
Peräsintie 11, 00980 Helsinki
 
(hereinafter ”Creditor”)





Debtor and Creditor have agreed as follows:


TRANSACTION
In consideration for the surrender of shares of Common Stock of Encorium Group,
Inc. to Debtor on August 9, 2010, with a market value of $184,845 (one hundred
eight four thousand dollars eight hundred and forty five dollars), Debtor agrees
to pay Creditor $184,845.
   
CONVERSION
CREDITOR agrees to accept in full satisfaction of the $184,845 outstanding
principal amount due under this Promissory Note, 105,625 shares of unregistered
stock of ENCO pursuant to the Conversion Agreement effective as of even date
herewith.
.
 
APPLICABLE LAW
This Agreement shall be governed and construed in accordance with the laws of
the Commonwealth of Pennsylvania.
   
DISPUTE RESOLUTION
The Parties to this Agreement commit themselves to solving all their disputes
amicably through negotiation. In case such an amicable commitment failed, any
dispute, controversy or claim arising out of or relating to this Agreement, or
the breach, termination or validity thereof shall be finally settled by
arbitration in accordance with the Arbitration Rules of the Finnish Central
Chamber of Commerce. Should the Parties fail to agree on an arbitrator within
fourteen (14) days of receipt of the other Party's written request, the Board of
Arbitration of the Finnish Central Chamber of Commerce of Helsinki will
des­ignate an arbitrator. The arbitration procedure shall be held in the English
language in Helsinki, Finland.





IN WITNESS WHEREOF, the Parties to this Agreement have caused this Agreement to
be executed by their duly authorized representatives.


CREDITOR
DEBTOR
 
 





By: /s/ Ilari Koskelo
By: /s/ Encorium Group, Inc.
Name: Ilari Koskelo
Name: Kai Lindevall, Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------